Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 6/15/22 is acknowledged. 
Claims 11-13 were withdrawn in the above reply. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by PETERSEN (US 2021/0108169).
Regarding claim 1, PETERSEN discloses a sensor device for tracking process parameters in a bioreactor (Abs) comprising a communication unit including a transmitter and receiver which can send and receive signals to and from other wireless (wireless data) devices (telemetry unit)(0080-84); and process parameter sensor that can measure at least two parameters (multimodal sensing platform) (0073-79); wherein the sensor allows for closely monitoring (real- time) and wirelessly transmitting the parameter data of the bioreactor environment (biologically active environment) the sensor is in (0115, 0157).  
Regarding claim 2, PETERSEN discloses the parameters can be pH, temperature and glucose (0074, 0076). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSEN (US 2021/0108169) in view of SCARANTINO (US 2002/0137991). 
Regarding claim 3, PETERSEN discloses the sensing system is encapsulated in a polymer PEEK or PAEK (biocompatible polymers) (0048) but does not explicitly disclose the telemetry unit is within a silicon-based elastomer and the sensing platform is within a biocompatible polymer. 
However, SCARANTINO discloses a system for monitoring a biological environment by monitoring a physiological parameter with biocompatible sensors and telemetry-based operations (Abs) in real-time (0077) comprising polymer sensors (sensing platform) that are coated (encapsulated) in bioprotective membranes or biocompatible polyimide (polymer) (0113, 0128, 0131, 0158) and the telemetry systems are formed in silicon substrates (0116). It would have been obvious to one of ordinary skill in the art to modify the materials of the encapsulation of PETERSEN to include silicon-based elastomers or other biocompatible polymers as taught by SCARANTINO because it allows for sensors that can be placed directly into a living environment (0075). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSEN (US 2021/0108169) in view of SCARANTINO (US 2002/0137991) as applied above, in further view of ROGERS (US 2015/0141767). 
Regarding claim 4, PETERSEN discloses the suitable process parameter sensors are well known in the art and the skilled person knows how to select a suitable process parameter sensor in relation to process parameters of interest (e.g. pH, temperature, level of Oxygen etc.), The skilled person knows which sensors that may be suitably for monitoring different process parameters in e.g. large vessels during for example fermentation processes or e.g. water purification (0074-75) but does not explicitly disclose the sensing platform comprises an open-mesh serpentine network.
However, ROGERS discloses a device capable of interfacing with biologicals in real-time and provide the ability to monitor the properties using sensors such as temperature and pH (Abs) comprising sensors connected via network of stretchable interconnects, such as an open mesh geometry with serpentine electrical interconnects (0026). It would have been obvious to one of ordinary skill in the art to modify the sensors of PETERSEN to include the open mesh serpentine network as taught by ROGERS because it provides stretch ability and flexibility to the sensors which allows them to undergo motion while maintaining useful and reliable electrical conductivity (0026). 
Regarding claim 5, PETERSEN discloses the sensor is a pH sensor and the skilled person knows how to select a suitable process parameter sensor in relation to process parameters of interest (e.g. pH, temperature, level of Oxygen etc.) (0074-78) but does not explicitly disclose the pH sensor comprising an iridium oxide deposited on a platinum electrode. However, SCARANTINO discloses an established procedure for making a pH sensor from a platinum electrode plated (deposited) with a film of iridium oxide (0180-181). It would have been obvious to one of ordinary skill in the art to select a suitable pH sensor as stated by PETERSEN (0074-78) including selecting a platinum electrode plated with iridium oxide as taught was well established by SCARANTINO for measuring pH (0180-181) as it would obtain predictable results.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSEN (US 2021/0108169) in view of SCARANTINO (US 2002/0137991) in view of ROGERS (US 2015/0141767) as applied above and further in view of SHULMAN (US 5791344).
Regarding claim 6, PETERSEN discloses the sensor is a glucose sensor and the skilled person knows how to select a suitable process parameter sensor in relation to process parameters of interest (e.g. pH, temperature, glucose) (0074-78) but does not explicitly disclose the glucose sensor comprising glucose oxidase enzyme and a platinum electrode. 
However, SCHULMAN discloses a glucose sensor based on the enzyme electrode principle comprising working electrodes made from platinum with glucose oxidase immobilized thereon (Column 7, lines 25-40) that reports glucose levels through a contactless connector (Col. 4, lines 61-40). It would have been obvious to one of ordinary skill in the art to select a suitable glucose sensor as stated by PETERSEN (0074-78) including selecting a platinum electrode with glucose oxidase enzyme as taught by SCHULMAN for continuously measuring glucose without removing a sample or disrupting operation requiring re-stabilization (Col. 4, lines 21-40) as it would obtain predictable results.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSEN (US 2021/0108169) in view of SCARANTINO (US 2002/0137991) in view of ROGERS (US 2015/0141767) as applied above and further in view of XUE (US 2017/0122783).
Regarding claim 7, PETERSEN discloses the sensor is a temperature sensor and the skilled person knows how to select a suitable process parameter sensor in relation to process parameters of interest (e.g. pH, temperature, level of Oxygen etc.) (0074-78) but does not explicitly disclose the temperature sensor comprising a thin film platinum electrode. 
However, XUE disclose a sensor chip for multi-physical quantity measurement (multimodal sensing platform) comprising a temperature sensor (Abs) the temperature measurement sensor made of a thin film including platinum electrode (0030, 0045-46). It would have been obvious to one of ordinary skill in the art to select a suitable temperature sensor as stated by PETERSEN (0074-78) including selecting a thin film platinum electrode as taught by XUE for measuring temperature with the advantages of high resistance, lower power consumption and quick response (0004-5) as it would obtain predictable results.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSEN (US 2021/0108169) in view of SCARANTINO (US 2002/0137991) in view of ROGERS (US 2015/0141767) as applied above and further in view of SHULMAN (US 5791344) and XUE (US 2017/0122783).
Regarding claim 8, PETERSEN discloses preferably the process parameter sensor can measure at least two parameters and the parameters can be pH, temperature and glucose the skilled person knows how to select a suitable process parameter sensor in relation to process parameters of interest (e.g. pH, temperature, glucose) (0074-78), but does not explicitly disclose the construction of the pH, temperature, glucose sensors. 
However, SCARANTINO discloses an established procedure for making a pH sensor from a platinum electrode plated (deposited) with a film of iridium oxide (0180-181). It would have been obvious to one of ordinary skill in the art to select a suitable pH sensor as stated by PETERSEN (0074-78) including selecting a platinum electrode plated with iridium oxide as taught was well established by SCARANTINO for measuring pH (0180-181) as it would obtain predictable results.  
Additionally, SCHULMAN discloses a glucose sensor based on the enzyme electrode principle comprising working electrodes made from platinum with glucose oxidase immobilized thereon (Column 7, lines 25-40) that reports glucose levels through a contactless connector (Col. 4, lines 61-40). It would have been obvious to one of ordinary skill in the art to select a suitable glucose sensor as stated by PETERSEN (0074-78) including selecting a platinum electrode with glucose oxidase enzyme as taught by SCHULMAN for continuously measuring glucose without removing a sample or disrupting operation requiring re-stabilization (Col. 4, lines 21-40) as it would obtain predictable results.  
Furthermore, XUE disclose a sensor chip for multi-physical quantity measurement (multimodal sensing platform) comprising a temperature sensor (Abs) the temperature measurement sensor made of a thin film including platinum electrode (0030, 0045-46). It would have been obvious to one of ordinary skill in the art to select a suitable temperature sensor as stated by PETERSEN (0074-78) including selecting a thin film platinum electrode as taught by XUE for measuring temperature with the advantages of high resistance, lower power consumption and quick response (0004-5) as it would obtain predictable results.  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSEN (US 2021/0108169) in view of SCARANTINO (US 2002/0137991) in view of ROGERS (US 2015/0141767) in view of SHULMAN (US 5791344) and XUE (US 2017/0122783) as applied to claim 8 above, further in view of HODGE (US 2005/0272146). 
Regarding claims 9-10 modified PETERSEN discloses a bioreactor (Abs) for culturing cells (0115) comprising a sensor for monitoring the environment of the bioreactor within which the sensor is placed (portion of sensing platform configured to be in contact with biological environment) (0115, 0157), the sensor having all the limitations recited in claim 8 (see above rejection), but does not explicitly disclose the bioreactor is flexible. 
However, HODGE discloses a bioreactor system for cell culture comprising a flexible bag forming the contact surface for the bioreactor (flexible bioreactor) having sensors and probes for monitoring (0026-27, 0033). It would have been obvious to one of ordinary skill in the art to modify the bioreactor of PETERSEN to include the flexible bioreactor of HODGE because it would be a simple substitution of one known element for another to obtain predictable results and provide the benefits disclosed by HODGE of a cost-effective disposable bioreactor system that limits downtime between uses (0006). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799